DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 11/29/2019.  Accordingly, Claims 1-10 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second solenoid valve in at least claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show at least the heating assembly 51 and heat exchanger 52 as described in the specification.  The components are described in at least figure 1 but the lead lines from 51 and 52 point to the same structure.  Please provide clarity.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:

Reference character “40” has been used to designate both switching device and heat accumulation device.  See at least 0041; 0042.

Reference characters "50" and "40" have both been used to designate a heat accumulation device.  See at least 0035; 0038.

At 0031 in line 4, the disclosure recites “...witching device.”  Please amend to recite - - switching device - - for clarity.

Appropriate correction is required.

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821  through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the 
Regarding Claim 10, the application papers are objected to because the color font of the amended claim language has a grayscale color that is not the same as the color font of the original claims.
A legible substitute claim 10 in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating and heat accumulation device in at least claims 1, 4, 5 and 10;
Switching device in at least claims 1, 7, 8 and 10;
Compressor assembly in at least claims 1,2 and 10;
Throttling device in at least claim 5; 
Heating assembly in at least claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The heating and heat accumulation device appears to be described as a combination of a heat exchanger and heating assembly i.e. heater in at least 0051 of the disclosure;
A switching device appears to be described as first four-way valve 41 and second four-way valve 42 in at least 0037 of the disclosure;
The compressor assembly appears to be described as compressor 11 and liquid separator in at least 0032 of the disclosure;
A throttling device appears to be described as an expansion valve and/or capillary tube in at least 0044 of the disclosure;
A heating assembly appears to be described as a heater in at least 0051 of the disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 and 10 are cited as containing allowable subject matter.  Claims depending therefrom are cited as being allowable based upon their respective dependencies.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claims 1 and 10, the prior art, Hong Poh (EP2891849A1) teaches a heat pump system [fig 1], comprising a compressor assembly [1, 2; 0022], an outdoor heat exchanger [5] and an indoor heat exchanger [13; 0020];

wherein the compressor assembly, the switching device, the outdoor heat exchanger and the indoor heat exchanger are connected in sequence to form a refrigerating circuit [fig 1], and the heating and heat accumulation device is connected in series with the switching device, wherein the heat pump system has a first heating mode, a second heating mode and a defrosting mode under the switch of the switching device [0011; figs 4 & 5]; in the first heating mode, a refrigerant discharged out of the compressor assembly enters the indoor heat exchanger and the outdoor heat exchanger in sequence after passing through the switching device and the heating and heat accumulation device, and flows back to the compressor assembly; in the second heating mode, the refrigerant discharged out of the compressor assembly enters the indoor heat exchanger and the outdoor heat exchanger in sequence after passing through the switching device, and flows back to the compressor assembly [0033; 0034; figs 4 & 5].

As per independent Claims 1 and 10, the prior art, Masuda et al. (JPS54146443A) teaches a heat accumulation device [6] having a heat exchanger [6, 7] and heating device [heater 21; page 2 fig. 1].

As per independent Claims 1 and 10, the prior art, Park et al. (US2016/0003499) teaches a heat accumulation device [201] having a solenoid valve 174 and a throttling device [176; 0070; 0072; fig. 1].






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763